Citation Nr: 1111039	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in the apportionment of the Veteran's VA compensation benefits in excess of $140 for the support of the Veteran's estranged spouse.


REPRESENTATION

Appellant M.H. is unrepresented  

Veteran S.H. is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1970.  The appellant in this case is the Veteran's estranged spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the Department of Veterans Affairs (VA) Memphis, Tennessee Regional Office (RO).  During the pendency of the appeal, the appellant has moved to Georgia, and the Atlanta RO has assumed jurisdiction over her appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently receiving service connected compensation benefits, and the appellant contends that she is entitled to a larger apportionment of those benefits.  

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010); see also 38 C.F.R. §§ 20.500-20.504 (2010).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the SOC.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713.  

It appears that VA fulfilled its procedural obligations to both sides until the appellant filed her Substantive Appeal.  Following that action, VA has not fulfilled its obligations under the procedures relating to contested claims. See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  In her August 2007 Substantive Appeal, the appellant requested the opportunity to present testimony before a member of the Board in a Travel Board hearing.  She was initially scheduled for such a hearing in October 2008; there is no record that the Veteran was notified of that hearing.  The appellant did not attend her scheduled hearing, as she since stated that she had moved and did not receive notice.  When the RO rescheduled the hearing, it appears that it sent notice to the Veteran, but not to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims files and ensure that all contested claims procedures have been followed.  The RO/AMC should furnish the Veteran with a copy of the appellant's Substantive Appeal or the content of the Substantive Appeal.  The RO/AMC shall also allow him an opportunity to respond and/or request his own hearing.

2.  The appellant should thereafter be scheduled for a Travel Board hearing.  The Veteran should be supplied notice of this hearing and be provided the opportunity to be present.  All other procedural obligations relating to hearings for simultaneously contested claims should be followed, including allowing each party the opportunity to present statements, testimony, and argument.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


